Citation Nr: 1402331	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from April 1969 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Houston, Texas.  The Veteran testified before the undersigned at an October 2012 videoconference hearing.  A transcript has been associated with the file.


FINDING OF FACT

The Veteran's DJD and DDD of the lumbar spine have been productive of symptoms continuously since service.


CONCLUSION OF LAW

The criteria for service connection for DDD and DJD of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b).

A July 2009 VA examination report shows that multiple imaging reports indicate that the Veteran had mild right-sided neural foraminal stenosis at L2-3 due to a very small right lateral disc protrusion and degenerative changes of the surrounding bones and disc space narrowing, with vacuum disc phenomenon, end plate eburnation, marginal osteophytes and facet hypertrophy at L5-S1.  The disc disorders have been diagnosed as DDD.  DDD, stenosis, and hypertrophic changes of the bones, also called degenerative joint disease (DJD), are components of the same disease process as degenerative arthritis.  Campbell's Operative Orthopaedics vol. II, 2164 (11th ed. 2007).  Arthritis is classified as "chronic disease" listed under 38 C.F.R. § 3.309(a).

The Veteran was treated repeatedly during service for chronic low back sprain.  He was placed on a permanent profile for chronic low back sprain in December 1971.  The January 1975 separation examination report indicated an abnormality of the spine in the form of low back pain.  

Although DDD and DJD were not diagnosed during service, the Veteran is competent to report continuous symptoms of pain since service.  The Veteran reported back pain since service in August 2005, prior to the filing of the instant claim and during his testimony before the undersigned in October 2012.  The Veteran's account has been consistent and there is no reason to doubt his credibility.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the DDD and DJD of the lumbar spine have been productive of symptoms continuously since service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is warranted.  38 C.F.R. § 3.303(b).


ORDER

Service connection for DDD and DJD of the lumbar spine is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


